In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-3803
STEPHEN D. HEMMER, D.V.M.,
                                               Plaintiff-Appellant,
                                v.

INDIANA STATE BOARD OF ANIMAL
HEALTH,
                                              Defendant-Appellee.
                         ____________
             Appeal from the United States District Court
     for the Southern District of Indiana, New Albany Division.
              No. 05 C 152—Sarah Evans Barker, Judge.
                         ____________
     ARGUED FEBRUARY 28, 2008—DECIDED JULY 9, 2008
                         ____________


 Before FLAUM, MANION, and EVANS, Circuit Judges.
   FLAUM, Circuit Judge. Stephen Hemmer is a veterinarian
employed by the Indiana State Board of Animal Health
(“ISBOAH”). He was accused of violating certain employee
procedures. After a severe motorcycle accident that
rendered him disabled, he attended a hearing with his
employer regarding the issue of whether he could be
fired for cause on account of his failure to follow these
procedures. Hemmer was discharged, and he appealed
this decision to a state agency, and then the state trial
court, where he argued that he was denied due process
2                                              No. 06-3803

because, among other things, he was mentally incapaci-
tated during the hearings. The Indiana Court of Appeals
subsequently ruled that the state trial court—which
agreed that Hemmer was denied due process—did not
have jurisdiction to hear his case. Hemmer then decided
to file a complaint in federal district court, again arguing
that he was denied due process. The district court deter-
mined that it was precluded from hearing the claim
because it was “inextricably intertwined” with a prior
state court judgment. Because we find that the effect of
the Indiana Court of Appeals decision was to void the
prior state court judgment, we reverse.


                      I. Background
  Hemmer worked in the Indiana State Meat and Poultry
Inspection Service for approximately 18 years before he
was terminated on January 3, 1999. This division had a
particular set of procedures for signing in and out and for
submitting travel vouchers. In June 1997, Hemmer’s
supervisor, Dr. Dimmick, sent him a note explaining
that he was not following protocol with respect to these
procedures, and that if he did not correct his behavior,
he might be subjected to a three day suspension. Almost
contemporaneous with receiving this note, Hemmer
was receiving re-training on these issues. He went
through this re-training successfully (and amicably),
and the record does not reflect any further infractions vis-
à-vis these policies.
  Hemmer was on the road quite a bit as a part of his job
because he was an “area supervisor,” which meant that
he had to travel throughout Southern Indiana to super-
vise the meat inspectors assigned by ISBOAH to each
No. 06-3803                                                 3

plant. On October 7, 1997, during the course of his employ-
ment, he was involved in a serious motorcycle accident.
He was smashed by a hit-and-run motorist and soared
100 feet in the air before landing. The state trial court
summarized his injuries as follows:
    [H]e sustained severe head trauma, neck and back
    injuries, internal bleeding, a broken left arm and
    thorax, abdominal injuries, multiple abrasions and
    contusions, and multiple sprains, and over the course
    of the next year received ongoing treatment from a
    neurologist, an orthopedic, a urologist, a neuro-
    psychologist, a clinical psychologist, a cognitive
    retraining expert, and radiologists.
The injuries took a toll on Hemmer’s cognitive abilities,
and caused short-term memory problems as well as post-
traumatic brain syndrome. His physician recommended
that he stay on sick leave and not return to work. Hemmer
was on Paxil and Neurontin, and his condition worsened.
Three months after the accident, the Social Security Ad-
ministration deemed that he was totally disabled due to
the accident.
   Nevertheless, on November 25, 1997, ISBOAH (through
its officer Dr. Marsh) sent Hemmer a memorandum
notifying him of a predeprivation meeting that was to
occur on December 3, 1997. Pursuant to Indiana Code § 4-
15-2-34, Hemmer could only be dismissed from his em-
ployment for cause. The memorandum informed Hemmer
that he could be accompanied by a “non-participating
witness” and that ISBOAH was considering disciplinary
action including the possibility of termination due to the
“failure to sign in and out of plants . . . as required by
division policy . . . [and] the falsification of travel vouch-
ers.” The hearing was rescheduled for a couple of weeks
4                                             No. 06-3803

later, and on December 18, 1997, Dr. Lutz (Hemmer’s
primary care physician) sent Dr. Marsh a letter in-
dicating that Hemmer should not attend the hearing
on account of mental confusion. Ultimately, the
predeprivation hearing took place on January 5, 1998.
Hemmer contravened his doctor’s advice and attended.
Observers claim that he was not fully aware of the
gravity of the hearing, was not allowed to bring wit-
nesses, was confused, and had difficulty putting details
together. In fact, Mr. Tyron, the human resources director
who caused Hemmer to be investigated in the first place,
stated that:
    I would have recommended that knowing that Dr.
    Hemmer was totally disabled and probably would
    not come back to work that we would have probably
    left it . . . probably would not have done anything.
  Hemmer was allowed to file written materials following
the hearing, but was only able to do so with assistance
from another physician, Dr. Hicks, who knew very little
regarding the facts involved here. Dr. Hicks himself
testified that he did not feel that it was necessary to do
much research in this matter because he thought that
Hemmer would only be subject to a three-day suspension
for any discrepancies in his forms. It should be noted that
all of the evidence that ISBOAH used against Hemmer
came from forms pre-dating the June 1997 note from
Dr. Dimmick. In total, there were nine “suspect vouchers”
after 18 years of service. The state trial court did not
determine that these vouchers were actually fraudulent
in any way, particularly since there were witnesses who
saw Hemmer at the various plants in question. Most
witnesses testified that Hemmer was an above-average to
outstanding employee.
No. 06-3803                                                      5

  After the hearing, ISBOAH issued a Notice of Disciplin-
ary Action on January 20, 1998, suspending Hemmer for
30 days without pay pending termination. This was based
on his failure to sign in and out of plants and falsifica-
tion of travel documents. Hemmer then filed suit in fed-
eral court, claiming that ISBOAH violated the Americans
with Disabilities Act and the Age Discrimination in Em-
ployment Act when it terminated his employment. The
district court ruled, in November 2000, that ISBOAH
was a state agency and thus was not amenable to suit
under the Eleventh Amendment. While the suit was
pending in federal court, Hemmer also appealed ISBOAH’s
decision to the State Employee’s Appeals Commission
(“SEAC”) on April 8, 1998. The SEAC conducted two
hearings and issued its decision in favor of ISBOAH on
June 25, 1999. They found that ISBOAH’s predeprivation
procedures were adequate. Pursuant to the Administrative
Orders and Procedures Act, Indiana Code § 4-21.5-5-1,
et seq., Hemmer appealed the SEAC’s decision to the
Gibson Circuit Court (the state trial court). That court
held that “[p]laintiff had been deprived of his constitu-
tionally protected rights to due process, and that the
termination was wrongful, and not based on sufficient
evidence.” ISBOAH then filed an appeal with the Indi-
ana Court of Appeals which, on August 18, 2004, re-
versed the lower court judgment and found that it did not
have jurisdiction over Hemmer’s claim because he failed to
timely file the agency record with the state court as re-
quired by the Administrative Orders and Procedures Act.1


1
    Indiana Code § 4-21.5-5-13(a) provides:
      Within thirty (30) days after the filing of the petition, or
      within further time allowed by the court or by other law, the
                                                     (continued...)
6                                                      No. 06-3803

Afterwards, Hemmer filed a petition for transfer to the
Indiana Supreme Court, which was denied on January 27,
2005.
  Hemmer subsequently refiled his case in federal district
court alleging that ISBOAH violated his federal due
process rights. ISBOAH filed a motion to dismiss arguing
that the court was precluded from hearing Hemmer’s
claims because they were “inextricably intertwined” with
a state court judgment and were therefore barred by the
Rooker-Feldman doctrine. The district court agreed and
entered judgment in favor of ISBOAH on September 15,
2006. This appeal followed.


                           II. Discussion
  The single issue before this Court is whether the dis-
trict court was precluded from hearing Hemmer’s case
on account of the Rooker-Feldman doctrine. We review
the district court’s decision to grant ISBOAH’s motion
to dismiss de novo. Johnson v. Martin, 943 F.2d 15, 16 (7th



1
    (...continued)
       petitioner shall transmit to the court the original or a
       certified copy of the agency record for judicial review of the
       agency action, consisting of:
          (1) any agency documents expressing the agency action;
          (2) other documents identified by the agency as having
          been considered by it before its action and used as
          a basis for its action; and
          (3) any other material described in this article as the
          agency record for the type of agency action at issue,
          subject to this section.
No. 06-3803                                                  7

Cir. 1991). Given the posture, we view the complaint in
the light most favorable to Hemmer. Lee v. City of Chicago,
330 F.3d 456, 459 (7th Cir. 2003).
   The Rooker-Feldman doctrine precludes federal courts
from deciding cases “brought by state-court losers com-
plaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced
and inviting district court review and rejection of those
judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). As a general matter, federal district
court jurisdiction is original; only the Supreme Court
has been empowered by Congress to exercise appellate
authority to reverse or modify a state court judgment.
Rooker v. Fidelity Trust Co., 263 U.S. 413, 415 (1923); see
also 28 U.S.C. § 1257. Under this doctrine, federal courts
are precluded from hearing cases where the federal
action is “inextricably intertwined” with the state court
judgment. Richmond v. Joseph Care Center West, 190 F.3d
500, 511 (7th Cir. 1999); Whitford v. Reed, 155 F.3d 671, 674
(3d Cir. 1998) (“Rooker-Feldman precludes a federal action
if the relief requested in the federal action would effec-
tively reverse the state decision or void its ruling.”).
  The district court analyzed the issue as follows:
(1) Hemmer filed in state court; (2) he lost in state
court, thereby rendering him a “state-court loser”; (3) his
due process claims are essentially the same as they were
in state court; (4) thus his claims are “inextricably inter-
twined” with the state court judgment, and federal
courts are precluded from hearing his case under Rooker-
Feldman. The error here occurs at step two—why is
Hemmer a state-court loser? He actually won in state
court at the trial court level. The Indiana Court of
Appeals simply ruled that the trial court did not have
8                                               No. 06-3803

subject matter jurisdiction over the case because Hemmer
did not file certain papers on time with the court. There
was no ruling on the merits in state court where Hemmer
lost. In fact, the only court to actually rule on the merits
of his case ruled in his favor. But the Indiana trial court
decision is most appropriately viewed as if it never hap-
pened. The court never had the power to hear the case
in the first place. From this perspective, Hemmer is not
in any way a state court loser. A federal district court
ruling in his favor or against him on the merits in no
way implicates an Indiana state court decision, because
the Indiana state courts only ruled that they did not have
the power to hear the case.
   This precise procedural scenario has not presented
itself before this Court, but a close analogue has come up in
the Third Circuit. There, in Gulla v. North Strabane Town-
ship, 146 F.3d 168 (3d Cir. 1998), plaintiffs appealed
an adverse administrative decision (as we have here) to
the state trial court. The court held that, under Pennsylva-
nia law, the plaintiffs lacked standing to challenge the
decision below. The district court in Gullas held that the
federal claims were barred by the Rooker-Feldman doc-
trine, and the Third Circuit reversed:
    In this case, we conclude that the Gullas are not pre-
    cluded from bringing their federal claims because the
    state court could not and did not adjudicate the merits
    of their constitutional claims. Rather, the state court
    noted that the Gullas lacked standing to raise their
    constitutional claims in an appeal of the Board’s
    subdivision decision. Since the Gullas could not obtain
    an adjudication of their claim in state court, they are
    not precluded from raising their constitutional
    claims in the federal forum.
Id. at 173.
No. 06-3803                                                  9

  Similarly, in this case, Hemmer could not obtain an
adjudication of his claims in state court because the Indiana
courts ruled that they did not have the power to hear his
case. Therefore, there was no decision on the merits that
would cause the federal district court’s ruling one way or
the other to become “inextricably intertwined” with a
state court judgment. True, the Indiana trial court did
mistakenly reach the merits of Hemmer’s claim, and
ruled in his favor. But the subsequent Indiana Court of
Appeals decision—which concluded that there was a lack
of subject matter jurisdiction—had the effect of voiding the
lower court judgment. The appeals court even directly
stated that under Indiana law, the “absence of subject
matter jurisdiction . . . renders a judgment void and open
to collateral attack.” Indiana State Bd. of Animal Health v.
Hemmer, No. 26A01-0309-CV-345, slip op. at 3 (Ind. App.
Aug. 18, 2004); see also State ex rel. Hight v. Marion Superior
Court, 547 N.E.2d 267, 269 (Ind. 1989). Because the Indi-
ana trial court decision was voided for lack of subject
matter jurisdiction, the state-court slate is wiped clean.
  This leaves Hemmer in the position of having filed
his federal district court complaint when the only
relevant prior history was a loss in state agency proceed-
ings. The parties did not raise this issue, but the question
remains whether Hemmer counts as a state-court loser
when he lost in his state administrative agency proceed-
ings. The Supreme Court has answered this question in
the negative. In Verizon Maryland Inc. v. Public Service
Commission of Maryland, 535 U.S. 635 (2002), the Court
declared that the Rooker-Feldman “doctrine has no applica-
tion to judicial review of executive action, including
determinations made by a state administrative agency.” Id.
at n.3. Hence, the district court is not precluded from
10                                             No. 06-3803

hearing Hemmer’s case, or deciding for or against him,
even though a state administrative agency has already
ruled against him.


                     III. Conclusion
  For the forgoing reasons, we REVERSE the district court’s
ruling and REMAND for further proceedings consistent
with this opinion.




                   USCA-02-C-0072—7-9-08